DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 11-18 and 21-24 are allowed.
Claim 1 is allowed because the closest art Park (US 20190053183) fail to anticipate or render obvious one or more non-transitory computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by one or more processors cause a centralized unit (CU) of an access node to: … receive, from the DU, a CU configuration update acknowledgment message indicating whether the TNL association was added or removed; in combined with all limitations specified in claim 1.
Independent claim 8 is allowed because the closest art Park (US 20190053183) fail to anticipate or render obvious an apparatus for a centralized unit (CU) of an access node, comprising: circuitry configured to generate, after an F1 setup procedure and in response to a change in one or more computational resources of the CU, a CU configuration update message, wherein the CU configuration update message comprises: a first list of one or more transport network layer (TNL) addresses of the CU for which one or more TNL associations between the CU and a distributed unit (DU) is to be added, and Atty. Dkt. No. 6607.9890001-4- Alexander SIROTKIN Reply to Office Action mailed June 10, 2021Application No. 16/182,019 a second list of one or more TNL addresses of the CU for which one 
Independent claim 13 is allowed because the closest art Park (US 20190053183) fail to anticipate or render obvious an apparatus for a centralized unit (CU) of an access node, comprising: circuitry configured to: generate, after an F 1 setup procedure and in response to a change in one or more computational resources of the CU, a CU configuration update message, wherein the CU configuration update message comprises a first list of one or more transport network layer (TNL) addresses of the CU for which one or more TNL associations between the CU and a distributed unit (DU) is to be removed; in combined with all limitations specified in claim 13.
Independent Claim 18 is allowed because the closest art Park (US 20190053183) fail to anticipate or render obvious one or more non-transitory computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by one or more processors cause a distributed unit (DU) of an access node to:: … detect reception, from a centralized unit (CU) of the access node, of a CU configuration update message, the CU configuration update message comprising a first list of one or more transport network layer (TNL) addresses of the CU, the first list comprising a first TNL address of Atty. Dkt. No. 6607.9890001-6- Alexander SIROTKIN Reply to Office Action mailed June 10, 2021Application No. 16/182,019 the CU for which a first TNL association between the CU and the DU is to be added and a second TNL address of the CU for which a second TNL association between the CU and the DU is to be removed; in combined with all limitations specified in claim 18.
Dependent claims are allowed because they depend on independent claims.


/JIANYE WU/Primary Examiner, Art Unit 2462